It seems to me that when all the allegations of the bill are considered, there was some equity in the bill and it should not have gone out in a general motion to dismiss. To my mind the effect of such dismissal is to deprive the appellant of property without due process of law. My view is that the order appealed from should be reversed and the cause remanded with leave to the lower court to entertain motion to amend and clarify the bill in some respects if such should be made. The bill as it stands is not entirely without equity. *Page 243 
                          ON REHEARING.